DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) and species H (Figs. 12 and 16) in the reply filed on 1/13/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Office.  This is not found persuasive because lack of a search burden is not a reason for the Office to not restrict (burden is not mentioned at all in MPEP 1800). In any case, there is a search burden to find the different details of the processing, because a search for the device does not necessitate text or CPC searches to find e.g. “stripping”, “polymerization of a prepolymer,” etc., and to find the different structures of the diodes of the various embodiments.
The office has properly shown lack of unity between the claimed inventions. The requirement is still deemed proper and is therefore made FINAL.  Claims 4, 6, and 17-20 are withdrawn. Claims that are subject to possible eventual rejoinder will be examined for compliance with 35 U.S.C. 112.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Electronic compound eye imaging device

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “the rectifier diode comprises a first conduction type doped region and a second conduction type doped region”.   The metes and bounds of the claimed limitation can not be determined for the following reasons: “a first conduction type doped region” and “a second conduction type doped region” have been previously recited in the claim, and these limitations thus lack proper antecedent basis. It is unclear if the regions in the photodiode and the regions in the rectifier diode must be the same region or if they are separate regions. Claims 2-16 depend from claim 1 and inherit its deficiencies without remedying them. 

Claims 4-5 each recite the limitation “a fold line shape”. The metes and bounds of the claimed limitation can not be determined for the following reasons: a “fold line” is not a proper term that is defined in a dictionary, it is not a term of art, and it is not defined unambiguously in the specification. It is unclear what shape the line must have to “fold.”

Claim 12 recites the limitation “the first signal leads comprise a spring-shaped conductive line or a nano-silver conductive line, the second signal leads comprise a spring-shaped conductive line or a nano-silver paste conductive line.” The metes and bounds of the claimed limitation can not be determined for the following reasons: the second instance of “a spring-shaped conductive line” is unclear if it is the same or different line than that of the first signal leads. It is unclear if the “nano-silver paste conductive line” is the same or different than the “nano-silver conductive line.”

Claim 13 recites the limitation “a flexible electronic compound eye.” The metes and bounds of the claimed limitation can not be determined for the following reasons: a “flexible electronic compound eye” is not a term that is defined in a dictionary, it is not a term of art, and it is not defined unambiguously in the specification. An “eye” is a biological feature in animals that has many constituents and functions. For example, an eye converts light to electro-chemical impulses in neurons. An eye has structures such as diaphragm, cornea, iris, lens, sclera, vitreous humor, blood vessels, etc. It is unclear what features of a biological eye are required by the “flexible electronic compound eye”. Furthermore, a biological eye is roughly spherical. It is unclear if the “flexible electronic Claims 14-16 depend from claim 13 and inherits its deficiencies without remedying them.

	If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Interpretation
Because certain limitations are unclear, as explained in the 112(b) rejections, for purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
The first conductive type doped regions will be considered as possibly being separate things (though when “electrically connected together” could be the same thing), and the second conductive type doped regions will be considered as being separate things (though if “electrically connected together” could be the same thing)
A “fold line” shape will be interpreted as requiring some deviation from a straight line, e.g. a V-shaped line or a W-shaped line or a zig-zag line.
The conductive line in the first signal lead will be interpreted as different than the conductive line in the second signal leads.
The “flexible electronic compound eye” will be interpreted as requiring plural adjacent flexible electronic sensors, e.g. adjacent sensing diodes on a flexible substrate (since a compound eye has plural small eyes that together sense an image).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0134952 A1 (“Svilans”).

Svilans teaches:

    PNG
    media_image1.png
    496
    714
    media_image1.png
    Greyscale

1. An electronic imaging device (see e.g. Fig. 3), comprising 
a base substrate (disclosed in para 2, but only in the background section, see discussion below) and 
a plurality of photosensitive units arranged in an array on a surface of the base substrate, at least one of the photosensitive units comprises a photodiode (monitor photodiode MPD 308) and a rectifier diode 310 connected in series (Fig. 3), 
wherein 
the photodiode comprises a first conduction type doped region (it is well known that a diode circuit symbol has an arrow that points from the p-doped region to the n-doped region; the first region is the p-type region) and a second conduction type doped region (the second region is the n-type region), 

the first conduction type doped region of the photodiode and the first conduction type doped region of the rectifier diode are electrically connected to each other (each 308 and 310 are directly connected at the p-type region of each diode).  

	Svilans does not teach the substrate in the detailed description of the invention (e.g. para 15+) because Svilans is more focused on circuit-diagram explanations of the device rather than structural arrangements (e.g. layers) of the device. However, Svilans teaches the use of a substrate in para 2. It would have been obvious to one of ordinary skill in the art to add the substrate of para 2 to the invention of para 15+. The motivation to do so is that it produces the predictable results of forming the device on a “low-cost substrate” that are compatible with desired wavelength bands (para 2).

Svilans further teaches and/or suggests as obvious to one of ordinary skill in the art:

2. The electronic imaging device according to claim 1, wherein the photodiode and the rectifier diode share a same first conduction type doped region (both being p-type, see discussion of claim 1).  



7. The electronic imaging device according to claim 1, wherein 
the electronic imaging device further comprises first signal leads and second signal leads interleaved with each other (312 and 314, Fig. 3), 
the first signal leads are connected to an end of the photodiode away from the rectifier diode (312 connect to the n-type side of the photodiode, which is on the opposite side as 310), and 
the second signal leads are connected to an end of the rectifier diode away from the photodiode (314 connect to the n-type side of 310, which is on the opposite side as 308).  

8. The electronic imaging device according to claim 7, wherein 
the first signal leads are electrically connected to the second conduction type doped region of the photodiode (312 are connected to the n-type side, see Fig. 3), 
the second signal leads are electrically connected to the second conduction type doped region of the rectifier diode (314 are connected to the n-type side, see Fig. 3).  

9. The electronic imaging device according to claim 7, wherein 

each of the first signal leads is connected to all the photosensitive units of a corresponding photosensitive unit column (Fig. 3), and 
each of the second signal leads is connected to all the photosensitive units of a corresponding photosensitive unit row (Fig. 3).  



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0134952 A1 (“Svilans”) in view of US 2012/0256304 A1 (“Kaigawa”).
Svilans teaches claim 1, as discussed above, but does not teach wherein the photodiode comprises a PIN junction composed of the first conduction type doped region, the second conduction type doped region and a non- doped region between the first conduction type doped region and the second conduction type doped region, a shape of the non-doped region comprises at least one selected from the group consisting of a straight line shape, a fold line shape and a curved line shape.
Kaigawa teaches wherein the photodiode comprises a PIN junction (para 3) composed of the first conduction type doped region (p-type; e.g. 201p in Figs. 6b or 12b), the second conduction type doped region (n-type; e.g. 201n in Figs. 6b or 12b) and a non- doped region (intrinsic; e.g. region 201i between 201n and 201p in Figs. 6b or 12b) between the first conduction type doped region and the second conduction type 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kaigawa to the invention of Svilans. The motivation to do so is that the combination produces the predictable results of using a P-I-N type diode which has higher photosensitivity and response speed to a PN diode (para 3).



Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0134952 A1 (“Svilans”) in view of US 2018/0019038 A1 (“Tsuchiya”).

Svilans teaches claim 1 and 7, as discussed above, but does not teach:
wherein the base substrate is a flexible base substrate (claim 10);   
wherein the first signal leads comprise a flexible conductive line, and the second signal leads comprise a flexible conductive line (claim 11);  
wherein the first signal leads comprise a spring-shaped conductive line or a nano-silver conductive line, the second signal leads comprise a spring-shaped conductive line or a nano-silver paste conductive line (claim 12).  

	Tsuchiya teaches or suggests as obvious to one of ordinary skill in the art:

wherein the first signal leads comprise a flexible conductive line, and the second signal leads comprise a flexible conductive line (para 2);  
wherein the first signal leads comprise a spring-shaped conductive line or a nano-silver conductive line, the second signal leads comprise a spring-shaped conductive line or a nano-silver paste conductive line (para 2).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Tsuchiya to the invention of Svilans. The motivation to do so is that the combination produces the predictable results of forming the sensor on a flexible substrate for use in flexible electronic devices (para 2), by making use of flexible wires (para 2) which would not break during flexing. 




Claim(s) 13-14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recent advances on optoelectronic devices inspired by the compound eyes” (Y. M. Song and H. G. Park, "Recent advances on optoelectronic devices inspired by the compound eyes," 2015 International Conference on Optical MEMS and Nanophotonics (OMN), 2015, pp. 1-2, doi: 10.1109/OMN.2015.7288901) (hereinafter “Song”) in view of US 2016/0134952 A1 (“Svilans”).



    PNG
    media_image2.png
    324
    599
    media_image2.png
    Greyscale


A flexible electronic compound eye, comprising an electronic imaging device and a lens structure attached to the electronic imaging device, the lens structure is on a light incident surface side of the photosensitive units (see e.g. Fig. 1B) (claim 13);  
wherein the lens structure comprises a plurality of lenses, and the plurality of photosensitive units and the plurality of lenses are in one-to-one correspondence (see e.g. “microlenses” above each “imaging pixel”, Fig. 1B) (claim 14); and
the lens structure and the base substrate (e.g. the solid gray area below the imaginer pixels and interconnection lines in Fig. 1B; also see “rear plane of the optical sub-system” in section II) are respectively on two sides of the photosensitive units (see Fig. 1B) (claim 16).
  
. 



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Recent advances on optoelectronic devices inspired by the compound eyes” (Y. M. Song and H. G. Park, "Recent advances on optoelectronic devices inspired by the compound eyes," 2015 International Conference on Optical MEMS and Nanophotonics (OMN), 2015, pp. 1-2, doi: 10.1109/OMN.2015.7288901) (hereinafter “Song”) in view of US 2016/0134952 A1 (“Svilans”) and US 2007/0040166 A1 (“Kaluzhny”).
Song and Svilans teach claim 14, but not wherein the plurality of lenses at least comprise two lenses with different focal lengths. Kaluzhny teaches wherein the plurality of lenses at least comprise two lenses with different focal lengths (e.g. see Kaluzhny’s claim 13 and para 5-6).



Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Kevin Parendo/Primary Examiner, Art Unit 2819